DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR20160105358; US 2018/0076493 cited as the English language equivalent; both references cited in Applicant’s IDS) in view of Piestert (US 2017/0158838; cited in prior Office action) and Kim et al. (US 2020/0111999).
Regarding Claim 18, Park teaches a battery module including a resin layer (Abstract).  The battery module includes a case having upper and lower (i.e. top and bottom) plates and sidewalls (Fig. 1; p. 1, [0009]).  The case illustrated in Fig. 1 has an inner space formed by the top and bottom plates and sidewalls.  Fig. 2 illustrates a plurality of battery cells in the inner space of the module case (Fig. 2; p. 1, [0010]).  The resin layer is in contact with the battery cells (p. 3, [0026]).
The resin layer may be an adhesive layer (p. 2, [0025]).  The resin layer composition is not particularly limited, and may be a urethane based resin (p. 5, [0050]).  Park’s examples employ a two-component urethane based adhesive composition to form the resin layer (p. 9-10, Examples 1, 3, 4, and 7).  Park’s battery module is intended for use in vehicles (p. 8, [0089]).
Park does not teach a resin which would result from curing the urethane-based composition according to Claim 1.
Piestert teaches a two-component polyurethane adhesive comprising a polyol component (1) and a polyisocyanate component (2) (Abstract).  The polyol component reads on the claimed main composition part.  Particularly suitable polyols include polyester polyols (p. 3, [0039]).  This reads on the claimed ester-based polyol.  
The polyisocyanate component (2) reads on the claimed curing agent composition part.  The polyisocyanate compound present in component (2) reads on the claimed polyisocyanate.  
The polyol component (1) further comprises at least one wetting and dispersing agent (p. 2, [0025]).  A preferred dispersing agent is obtained by forming a salt between an amine-functional compound and an acid.  Suitable acids include phosphoric esters of the general formula (OH)3-nPO(ORa)n where n=1 or 2 and Ra is an alkyl, aryl, aralkyl, or oxyalkyl group (p. 4, [0058]).  The phosphoric ester portion of such a salt will be anionic, while the amine-functional portion of the salt will be cationic.  Therefore, Piestert’s dispersing agent reads on the claimed anionic phosphoric acid ester dispersant.
Piestert’s broader disclosure does not teach an appropriate amount in which to include a dispersing agent relative to the sum of amounts of polyol and polyisocyanate. However, Piestert’s examples illustrate the use of 2.0-5.0 parts by weight of a dispersant (a2.x) per 94.5 parts polyol and 37.0 parts polyisocyanate (p. 15-17, Tables 1-9).  This is equivalent to approximately 1.5-3.8 parts by weight dispersant per 100 parts by weight of the sum of polyol and polyisocyanate.
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the range of 1.5-3.8 parts by weight per 100 parts of the sum of polyol and polyisocyanate to the dispersing agents described in the reference’s broader disclosure.  Piestert’s examples demonstrate that this range is successful in forming compositions formed from polyols, isocyanates, and dispersing agents representative of and equivalent to those which are included in the broader disclosure.  
The polyol component (1) and/or the polyisocyanate component (2) may include further additives such as inorganic fillers (p. 6, [0075]; p. 7, [0085]).  This reads on the claimed filler.
Polyurethanes are formed by mixing Piestert’s polyol component (1) and polyisocyanate component (2) in the ratio required for curing (p. 1, [0007]; p. 14, [0227]).  The polyurethanes formed from Piestert’s two-component system may be used in automotive applications (p. 9, [0137]) and are described as generally suitable for all substrates to be adhesively bonded (p. 9, [0139]).  
The individual components of Piestert’s two-component adhesive have low initial viscosities.  Consequently, they have good processing capabilities and in particular can be mixed readily and homogeneously (p. 19, [0243]).  The two-component adhesives also have enhanced mechanical properties and increased stability (p. 2, [0021]).  Piestert does not teach the use of the two-component adhesive applied to Claim 1 in a battery module as claimed.
It would have been obvious to one of ordinary skill in the art at the time of filing to select Piestert’s two-component polyurethane adhesive for use as the resin layer composition in Park’s battery module.  Park identifies two-component polyurethane adhesives as being suitable; Piestert’s adhesive is generally recognized as suitable for all substrates and specifically suggested for use in automotive applications; and Piestert’s adhesive has improved processing characteristics, enhanced mechanical properties, and increased stability.  
Piestert’s two-component system includes an anionic dispersant in the polyol component (1) (comparable to the claimed “main composition part”).  Nevertheless, the urethane-based composition of Claim 1 represents a precursor or starting material used to form the resin layer of Claim 18.  A mixture formed from Piestert’s polyol component (1) including the 1.5-3.8 parts by weight of the anionic dispersant described above; the polyisocyanate component (2); and the organic or inorganic filler will be identical to a mixture d from the claimed main composition part, curing agent composition part and filler.  Although the various ingredients of Piestert’s mixture are combined in a different order than the order implied by the claims, the resulting cured product will be compositionally indistinguishable from the resin layer required by Claim 18.
Piestert suggests the use of inorganic fillers as indicated above (p. 6, [0075]; p. 7, [0085]), but does not teach specific inorganic fillers.
In the same field of endeavor, Kim teaches a battery enclosure (p. 1, [0010]) which includes a polyurethane adhesive (p. 1, [0013]).  The polyurethane may be obtained using a polyol, chain extender, and diisocyanate using methods well known in the art (p. 4, [0071]).  In order to ensure adequate insulating properties, the polyurethane adhesive has a dielectric breakdown voltage measured according to ASTM D149 of 5-20 kV/mm (p. 4, [0073]).  This is achieved by employing an inorganic filler such as alumina, silicon carbide, or zinc oxide (p. 4, [0074]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Park in view of Piestert as applied above, and further in view of Kim to select alumina, silicon carbide, or zinc oxide as Piestert’s inorganic filler.  These materials are recognized by Park as being suitable for use in this capacity.  Additionally, the use of these filler materials will ensure adequate insulating properties of Piestert’s polyurethane adhesive layer and will result in a dielectric breakdown voltage of 5-20 kV/mm as measured according to ASTM D149.  This overlaps the claimed range of 10-50 kV/mm.
Park suggests including a thermally conductive filler like alumina, zinc oxide, or silicon carbide in amounts of 100-2,000 parts by weight (p. 5, [0053] - p. 6, [0054]).  Piestert suggests using approximately 1.5-3.8 parts by weight of the dispersant as described above.  When taken in combination, Park and Piestert teach toward including a dispersant in amounts of 0.0075-3.8 parts by weight per 100 parts filler.  This overlaps the claimed range of 0.01-5 parts by weight.
Modification of Park in view of Piestert and Kim as applied above therefore reads on Claim 18.
Regarding Claim 19, Park teaches a battery pack including two or more of the battery modules described above (p. 8, [0088]).  
Regarding Claim 20, Park teaches an electric vehicle comprising the battery module described above (p. 8, [0089]). 

Allowable Subject Matter

Claims 1-3 and 5-17 are allowed for the reasons discussed at pages 6-8 of the Office action dated 29 November 2021.

Response to Arguments

The Applicant's arguments filed 9 June 2022 have been fully considered but they are not persuasive. 
The Applicant argues that none of Park, Piestert, and Kim teach including an anionic dispersant in amounts of 0.01-5 parts by weight per 100 parts by weight of the filler.
Park suggests including a thermally conductive filler like alumina, zinc oxide, or silicon carbide in amounts of 100-2,000 parts by weight (p. 5, [0053] - p. 6, [0054]).  Piestert suggests using approximately 1.5-3.8 parts by weight of the dispersant as described above.  When taken in combination, Park and Piestert teach toward including a dispersant in amounts of 0.0075-3.8 parts by weight per 100 parts filler.  This overlaps the claimed range of 0.01-5 parts by weight.
The Applicant argues that Piestert broadly teaches using a dispersing agent and filler without teaching any ratio between the two, and that Piestert’s examples use the dispersing agent in amounts of 20-100 parts by weight of inorganic thickener.
Piestert’s inorganic thickener does not correspond to the claimed filler, and is not applied as such in the rejection presented above.  Kim is cited to teach the use of thermally conductive inorganic fillers to ensure adequate insulating properties of Piestert’s polyurethane adhesive layer, and Park is cited to teach appropriate amounts in which to use the fillers identified by Kim as being useful in this capacity.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762